Citation Nr: 1825370	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for right eyelid scar, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony before the Board in April 2018.  As will be explained in further detail below, the Veteran raised the issue of extraschedular consideration with regard to this claim for increase of the right eyelid scar.  Accordingly, the Board has recharacterized the issue on appeal to afford the Veteran the broadest scope of review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA scar examination to assess the severity of his 
service-connected scar of the right eyelid in September 2012, almost six years ago.  The Board notes that the Veteran was afforded an eye conditions examination in May 2015; however, there were limited findings pertaining to the right eyelid scar (measurement only).  The Veteran testified in April 2018 that his right eyelid scar is productive of thinning skin on his eyelid, which allows the light to filter through even when his eye is closed interfering with his ability to rest and sleep. 

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Therefore, as the Veteran was last afforded a VA scar examination in 2012 and further evaluation is necessary to address the Veteran's contentions, the Veteran should be provided another VA examination to ascertain the current severity of his right eyelid scar.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As noted in the Introduction, the Veteran has argued for extraschedular consideration with respect to the issue of increased compensation for his right eyelid scar.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, he testified that the scar has been productive of thinning skin on his eyelid, which allows the light to filter through even when his eye is closed interfering with his ability to rest and sleep.  In essence, he argues the schedular ratings for evaluating the skin are inadequate to compensate him for such impairment.  The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing an RO determination that referral is not warranted and confirming that decision.  Even though 38 C.F.R. § 3.321(b)(1) was cited in the March 2014 statement of the case, the RO has not considered the issue on this basis and such must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA scar examination to determine the current severity of his service-connected right eyelid scar disability.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.   The examiner should elicit a complete history from the Veteran.  The examination report should include a full assessment of the Veteran's scar in order to allow the application of the rating criteria for the skin under 38 C.F.R. § 4.118.  Unretouched color photographs must be taken of the right eyelid scar.  
In addition, the examiner must answer whether the scar has been productive of visible or palpable tissue loss and/or missing soft tissue of the right eyelid such that light filters through when the eye is closed.  If possible, the examiner should discuss whether such condition would interfere with sleep. 

Note: if the examiner concludes that there is insufficient information to provide an opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  After completion of the above development, and any other action that is deemed warranted, the RO must readjudicate the issue of entitlement to an initial compensable rating for the service-connected right eyelid scar, to include whether referral for an extraschedular evaluation is warranted.  

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






